Citation Nr: 1122343	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-28 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the reduction of a 100 percent evaluation for prostate cancer was proper.

2.  Entitlement to an evaluation in excess of 60 percent for residuals of prostate cancer from February 1, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Columbia, South Carolina Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO reduced the Veteran's total (100 percent) disability rating for prostate cancer to 40 percent, effective February 1, 2007.  

By a September 2007 rating decision, the RO assigned a 60 percent disability rating for residuals of prostate cancer, effective February 1, 2007.  

The issues of entitlement to service connection for hypertension and entitlement to a disability rating in excess of 10 percent for post traumatic stress disorder (PTSD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over them, they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An October 2005 rating decision granted service connection for prostate cancer and assigned a 100 percent disability rating, effective July 22, 2005.

2.  Following a radical retropubic prostatectomy in October 2005, a June 2006 VA examination demonstrates the absence of prostate cancer with an undetectable PSA since the prostatectomy.

3.  Following appropriate due process, a November 2006 rating decision reduced the 100 percent evaluation assigned for the Veteran's prostate cancer to 40 percent, effective February 1, 2007; subsequently a September 2007 rating decision assigned a 60 percent disability rating for residuals of prostate cancer, effective February 1, 2007.  

4.  The Veteran's postoperative residuals of prostate cancer resulted in continual urine leakage requiring six to twelve pads a day.


CONCLUSIONS OF LAW

1.  The reduction of the assigned 100 percent evaluation for prostate cancer was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.343, 3.344, 4.115b, Diagnostic Code 7528, Note (2010).

2.  The criteria for an evaluation in excess of 60 percent for residuals of prostate cancer have not been met from February 1, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appeal arises from a reduction in evaluation for prostate cancer.  A June 2006 letter advised the Veteran of his due process rights concerning the proposal of reduction in his prostate cancer evaluation.  

In the present appeal, although the Veteran was provided notice of his due process rights concerning the proposal of a reduction in his prostate cancer evaluation, he was not provided notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  However, as the preponderance of the evidence is against the Veteran's claim, the absence of such notification by VCAA letter is not prejudicial in this case.  

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran has described his symptoms, limitations and the impact of such on his functioning to a VA examiner and VA physicians and he and his representative have provided statements indicating a worsening of his voiding dysfunction manifested by continual urine leakage requiring eight to twelve pads a day.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports, a VA examination, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  In this regard, the Board notes the September 2007, October 2010 and April 2011 statements from the Veteran and his representative indicating that his residuals of prostate cancer have worsened, however the Veteran and his representative both argued that his worsening condition consisted of urinary leakage requiring the use of eight to twelve pads a day, which can be applied to the rating criteria directly.  Following the Veteran's report in September 2007 of an increase in urinary leakage requiring eight pads a day, the Veteran's residuals of prostate cancer were increased to 60 percent, effective February 1, 2007.  The Board notes that while the Veteran was last provided a VA examination in June 2006, as his worsened condition has been reported as an increase in urinary leakage, for which he was provided the maximum assignable rating for a voiding dysfunction manifested by continual urine leakage and, as there is no evidence of renal dysfunction or a recurrence of prostate cancer (as discussed below), a new VA examination is not warranted in this case.  See 38 C.F.R. §§ 3.159(c) (4), 3.326 (2010).  Therefore, a remand is not warranted.

The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Factual Background

The evidence reveals that the Veteran underwent radical retropubic prostatectomy at the VA on October 20, 2005.  

A June 2006 VA examination noted that the Veteran's PSA was undetectable since his radical retropubic prostatectomy in October 2005.  The Veteran reported a total inability to obtain or maintain erections since the surgery and had no major voiding symptoms with the exception of stress urinary incontinence, requiring the use of 2 diapers a day.  He also denied the requirement of catheterizations, gross hematuria, or recurrent urinary tract infections or kidney stones.  A physical examination revealed a soft, nontender, and nondistended abdomen.  No masses or hernias were found.  A well-healed surgical scar was noted.  The Veteran had a normal circumcised phallus, normal urethral meatus, normal and descended testicles, and an empty prostatic fossa.  He was diagnosed with prostate cancer, status post radical prostatectomy, noted as being too early in the course to determine a long term success rate.  The Veteran was also diagnosed with erectile dysfunction, total in nature and secondary to radical surgery for prostate cancer, and stress urinary incontinence requiring the use of two pads a day, secondary to radical surgery for prostate cancer.  The examiner noted that the Veteran did not have any significant nocturia or frequency as a result of his surgery.  

An August 2007 VA outpatient treatment report for a follow up on the Veteran's status post radical retropubic prostatectomy, secondary to prostate cancer, reflects that the Veteran had continual leaking with the use of six diapers daily.  The Veteran had a prescription for Ditropan but was not using the medication and he had lost some weight since the last evaluation.  A physical evaluation revealed bilateral descended testicles with no lesions, masses, or tenderness, a patent meatus with no inguinal adenopathy, and a clear fossa.  The Veteran's PSA was noted at less than 0.05 as of June 2007 and he was noted to be on Levitra for erectile dysfunction.  He was prescribed Ditropan, incontinence briefs, and Levitra.  

In the September 2007 VA form 9, the Veteran reported that he was using more than eight pads a day for his urinary leakage and that every time he coughed he would leak.  In an October 2007 statement, he reported that his condition had gotten worse and he was using twelve pads a day to keep clean.  

Analysis

The Veteran underwent a radical retropubic prostatectomy on October 20, 2005.  In October 2005, the RO granted service connection for prostate cancer and assigned him a 100 percent evaluation, effective July 22, 2005.  After a June 2006 VA examination, by a November 2006 rating decision, the Veteran was assigned a 40 percent evaluation for prostate cancer, effective February 1, 2007.  Thereafter, in a September 2007 rating decision, the Veteran was assigned a 60 percent disability rating for residuals of prostate cancer, effective February 1, 2007.

The Veteran takes issue with the rating assigned when his service-connected residuals of prostate cancer were reduced from 100 percent to 60 percent.  

This issue essentially involves two questions.  First, was the reduction in the 100 percent evaluation proper; and second, if the reduction was proper, was the assignment of a 60 percent disability evaluation proper.

1.  Whether the reduction of a 100 percent evaluation for prostate cancer was proper.

The evaluation of 100 percent was provided under 38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  The note following this Diagnostic Code indicates that, following the cessation or surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  Id.

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In considering the reduction of the Veteran's 100 percent schedular rating for prostate cancer, there are special protections afforded by 38 C.F.R. §§ 3.343 and 3.344.  With respect to 38 C.F.R. § 3.344, this regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Pursuant to 38 C.F.R. § 3.344(c), reexaminations disclosing improvement of a condition warrant a reduction in the evaluation assigned the condition.  However, with respect to the special protections afforded for total disability ratings set forth in 38 C.F.R. § 3.343, subsection (a) of that provision applies in this case where the Veteran's 100 percent rating had been based on the severity of the rated condition.  Accordingly, pursuant to 38 C.F.R. § 3.343(a), the 100 percent schedular rating will not be reduced without examination showing "material improvement" in the Veteran's condition.

In this case, the Veteran's 100 percent rating for prostate cancer was in effect from July 2005 to February 2007, a period of one year and seven months.  Because the rating was not in effect for the threshold five year period required by 38 C.F.R. § 3.344(c), the Veteran is not entitled to the special rating protections afforded by the provisions 38 C.F.R. § 3.344(a),(b).  38 C.F.R. § 3.344.

As such, the question is whether an examination had shown an improvement warranting reduction in the rating.

In light of the provisions of Diagnostic Code 7528, the medical evidence of record reflects that the date of cessation of treatment for prostate cancer, in this case the Veteran's radical retropubic prostatectomy, was on October 20, 2005.  38 C.F.R. § 4.115b.  The Veteran did not indicate he underwent any additional chemotherapy or other therapeutic procedure thereafter and the medical evidence of record does not reflect any additional prostate cancer treatment therapy was performed following the prostatectomy.  Accordingly, the mandatory VA examination prescribed under Diagnostic Code 7528 was properly scheduled in June 2006, approximately eight months after the cessation of treatment for prostate cancer, namely the radical retropubic prostatectomy.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

The June 2006 VA examination does not reflect that there was any recurrence of the Veteran's prostate cancer, as the VA examiner noted his PSA had been undetectable since his prostatectomy in October 2005 and the Veteran had no major voiding symptoms during the VA examination with the exception of urinary incontinence requiring the use of two diapers a day.  Therefore, this examination reflects a "material improvement" in the Veteran's condition as there was no evidence of local reoccurrence or metastasis, such that the 100 percent schedular rating could be reduced based upon the June 2006 VA examination.  38 C.F.R. § 3.343(a).  

Finally, based on a review of the procedural history, it appears that the RO complied with all of the requirements of 38 C.F.R. § 3.105(e).  The Veteran was notified of his rights and was given an opportunity for a hearing and time to respond by way of a June 2006 letter.  A November 2006 rating decision and notice letter notified the Veteran of the final reduction, and the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e) (2010).  Thus, the Board finds that the reduction from 100 percent was proper.

2.  Entitlement to a disability rating in excess of 60 percent for residuals of prostate cancer from February 1, 2007.

If there has been no local reoccurrence or metastasis, then Diagnostic Code 7528 directs that the Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  See 38 C.F.R. § 4.115b. 

The Board notes that the Veteran is currently rated at 60 percent, which is the maximum rating assignable for a voiding dysfunction based upon continual urine leakage, and greater than the assignable ratings for voiding dysfunctions based upon obstructed voiding or urinary frequency.  Moreover, as discussed below, there is no indication of any renal dysfunction or urinary tract infection related to his prostate cancer or surgery.  See 38 C.F.R. § 4.115a.  Thus, the appropriate criteria for consideration in this case are those pertaining to urine leakage as the evidence of record demonstrates this is the most prominent disability.  

Continual Urine Leakage, Post Surgical Urinary Diversion, Urinary Incontinence, or Stress Incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is rated 60 percent.  If the wearing of absorbent materials which must be changed 2 to 4 times per day is required, a rating of 40 percent is provided.  If the wearing of absorbent materials which must be changed less than 2 times per day is required, a rating rated 20 percent is provided.  Id.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's residuals of prostate cancer do not warrant a disability rating in excess of 60 percent at any time from February 1, 2007 under Diagnostic Code 7528, for a voiding dysfunction characterized by continual urine leakage.  The June 2006 VA examination reflects that the Veteran had no major voiding symptoms except for stress urinary incontinence requiring the use of two diapers a day.  Additionally, the August 2007 VA outpatient treatment report reflects findings of continual leaking with the use of six diapers a day, and the Veteran's statements from September 2007 and October 2007 indicate he was using eight to twelve pads a day.  As such, the Veteran meets the 60 percent criteria under 38 C.F.R. § 4.115a for a voiding dysfunction based upon continual urine leakage from February 1, 2007, the effective date of his reduction of prostate cancer.  The Board notes that the 60 percent disability rating is the maximum rating assignable for a voiding dysfunction based upon continual urine leakage and greater than the assignable ratings for voiding dysfunctions based upon obstructed voiding or urinary frequency.  

The Board finds that a higher rating under the criteria for renal dysfunction is not warranted.  In this regard, the medical evidence of record does not reflect any indication of a renal dysfunction related to his prostate cancer or surgery.  In the June 2006 VA examination, the Veteran denied the requirement of catheterizations, gross hematuria, or recurrent urinary tract infections or kidney stones.  In addition, the August 2007 VA outpatient treatment report reflects no findings related to a renal dysfunction.  In fact, the Veteran and his representative continued to report in various statements from September 2007 to April 2011 that his worsening residuals consisted of urinary leakage, for which he continued to require the use of eight to twelve pads a day.  The Veteran's representative also reported in April 2011 that a finding of weight loss in the August 2007 VA outpatient treatment report which could be related to "returned cancer."  However, the Board finds that weight loss is a described symptom under the criteria for a renal dysfunction which is not demonstrated by the medical evidence of record.  In addition, the August 2007 report to which the representative is referring does not reflect findings of a renal dysfunction, recurrent cancer, or weight loss attributable to the Veteran's residuals of prostate cancer.  Therefore, the Veteran cannot receive a higher rating under the criteria for renal dysfunction.  

Moreover, the Board finds that, as there is no medical evidence of record of a local recurrence of cancer or metastasis, a higher rating is not warranted under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  In this regard, the Veteran's PSA was noted to be undetectable in the June 2006 VA examination since his radical retropubic prostatectomy in October 2005 and the August 2007 VA outpatient treatment report notes a PSA of less than 0.05 was present with no findings of recurrent cancer or metastasis.  

Accordingly, as the medical evidence of record reflects that the Veteran reported having urinary incontinence since his surgery for which he required the use of up to twelve pads a day, the Board finds the evidence of record more nearly approximates the criteria for a 60 disability rating, but no higher, as the Veteran's urine leakage requires the wearing of pads which must be changed more than four a day.  See 38 C.F.R. § 4.115b.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 60 percent at any time since the effective date assigned on February 1, 2007.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 60 percent disabling since that date, so his rating cannot be "staged" because the 60 percent rating represent his greatest level of functional impairment attributable to this condition since that date.

In summary, for the reasons and bases expressed above, the Board concludes that a disability rating in excess of 60 percent for residuals of prostate cancer is not warranted at any time since the effective date assigned on February 1, 2007.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Finally, the Board acknowledges the Veteran's complaints of erectile problems.  However, the Veteran already receives special monthly compensation for the loss of use of a creative organ.  



Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three step inquiry:  (1) threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate and no  referral is required; (2) if the rating schedule is inadequate, then the Board should determine whether the veteran's exceptional disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization; (3) when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his residuals of prostate cancer and provide for additional or more severe symptoms than currently shown by the evidence.  In this regard, the Board notes that the 60 percent criteria under a voiding dysfunction based upon continual urine leakage provides for the Veteran's urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day which accounts for his current symptomatology of requiring the use of six to twelve pads a day.  In excess of the 60 percent disability rating, the Veteran may receive an 80 percent disability rating for a renal dysfunction and the rating criteria provide a 100 percent disability rating for malignant neoplasms of the genitourinary system if there has been a local recurrence or metastasis.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See id.  Consequently, referral for extraschedular consideration is not warranted.


ORDER

The reduction of the 100 percent evaluation for prostate cancer was proper, and restoration of the 100 percent evaluation is denied.

An evaluation in excess of 60 percent for residuals of prostate cancer from February 1, 2007, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


